Title: From Thomas Jefferson to John Bartram, Jr., 11 June 1801
From: Jefferson, Thomas
To: Bartram, John, Jr.


               
                  Dear Sir
                  Washington [June 11. 1801.]
               
               About the latter end of this month I have to send to Philadelphia for a carriage. will you be so good as to plant for me in pots some plants of the Alpine, Hudson & Chili strawberries, one pot of [each variety]. in that way I can have them brought safely to this place, and carry them home from hence at my leisure. accept my salutations and best wishes.
               
                  
                     Th: Jefferson
                  
               
            